Representing Management Exclusively in Workplace Law and Related Litigation
Jackson Lewis PC, ALBANY, NY GREENVILLE, SC MONMOUTH COUNTY, NJ RALEIGH, NC

 

/ a mH 44 South Broadway ALBUQUERQUE, NM = HARTFORD, CT MORRISTOWN, NJ RAPID CITY, sD
jac kson | eC fe 44th Foor ATLANTA, GA HONOLULU, HI* NEW ORLEANS, LA RICHMOND, VA
_ , . AUSTIN, TX HOUSTON, TX NEW YORK, NY SACRAMENTO, CA
White Plains, New York 10601 BALTIMORE, MD INDIANAPOLIS, IN NORFOLK, VA SALT LAKE CITY, UT
Tel 914 872-8060 | peyaNGHAM,AL JACKSONVILLE, FE. OMAHA, NE SAN DIEGO, CA
Fax 914 946-1216 BOSTON, MA KANSAS CITY REGION ORANGE COUNTY, CA SAN FRANCISCO, CA
www. jacksonlewis.cam CHICAGO, IL LAS VEGAS, N¥ ORLANDO, FL SAN JUAN, PR
CINCINNATI, OH LONG ISLAND, NY PHILADELPHIA, PA SEATTLE, WA
CLEVELAND, OH LOS ANGELES, CA PHORNIX,AZ ST. LOUIS, MO
DALLAS, TX MADISON, WI PITTSBURGH, PA ‘TAMPA, FL
DAYTON, OH MEMPEES, TN PORTLAND, OR WASHINGTON, DC REGION
DENVER, CO MIAMI, EL PORTSMOUTH, NH WHITE PLAINS, NY
DETROIT, MI MILWAUKEE, WI PROVIDENCE, RI

GRAND RAPIDS, MI MINNEAPOLIS, MN

 

*through an affiliation with Jackson Lewis P.C,, a Law Corporation

July 12, 2019

VIA ECF

Hon. Frederic Block

Senior United States District Judge

United States District Court
Eastern District of New York

United States Courthouse

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Buchanan et al. v. Pay-O-Matic Check Cashing
Corp., et al., Case No, 18-CV-00885(FB)(SMG)

Dear Judge Block:

We represent Defendants Pay-O-Matic Check Cashing Corp. and The Pay-O-
Matic Corp. (“Defendants” or “the Company”). This letter is respectfully submitted to request
that Your Honor issue an order directing the Clerk of the Court to immediately strike from the
Court’s docket a letter filed by Intervenor Plaintiff Luyando’s counsel yesterday afternoon, Doc.
No. 95, and for such other relief as the Court may deem appropriate.

In Intervenor Plaintiff Luyando’s filing on July 11, 2019 (Doc. 95), counsel
makes reference to details of settlement discussions with Defendants, including the terms for a
proposed settlement. In addition, counsel attaches a letter from Lee Litigation Group (counsel
for Plaintiffs Buchanan, Figueroa, and Jones), further detailing the confidential settlement
proposals between the parties which information was provided for the purpose of bringing
Intervenor Plaintiff Luyando into the settlement discussions. The letter from Lee Litigation
Group is prominently marked “FRE-408 — FOR SETTLEMENT PURPOSES ONLY,
CONFIDENTIAL.” (Doc. 95, Ex. 1.)

It was completely inappropriate for Intervenor Plaintiff Luyando to publicize the
confidential settlement discussions of the parties, and in clear contravention of Rule 408 of the
Federal Rules of Evidence. The disclosure jeopardizes any possible settlement between the
parties. Further, the premature and unauthorized disclosure of Defendants’ settlement posture at
this time also could cause material harm to Defendants’ business interests, from industry

 
jackson|

Hon. Frederic Block
United States District Court
July 12, 2019

Page 2

 

competitors and/or with respect to entities with interests in Defendants proprictary financial
information.

Rule 408 excludes evidence of compromises or compromise negotiations. The
rule is applicable regardless of which party offers the evidence concerning a settlement or
settlement offer. Pierce v. F.R. Tripler & Co., 955 F.2d 820, 828 (2d Cir. 1992). The rule also
applies with equal force whether the settlement involves the litigants or a litigant and a third
party. Crigger v. Fahnestock & Co., 2005 U.S. Dist. LEXIS 6382 *3 (S.D.N.Y. Apr. 14, 2005);
Kennon v. Slipstreamer, Inc., 794 F.2d 1067, 1069 (Sth Cir. 1986) (“While a principal purpose of
Rule 408 is to encourage settlements by preventing evidence of a settlement (or its amount) from
being used against a litigant who was involved in a settlement, the rule is not limited by its terms
to such a situation. Even where the evidence offered favors the settling party and is objected to
by a party not involved in the settlement, Rule 408 bars the admission of such evidence unless it
is admissible for a purpose other than ‘to prove liability for or invalidity of the claim or its
amount.’”) (citation omitted),

 

 

Intervenor Plaintiff Luyando’s arguments concerning her position in the case,
and/or challenging the possibility of negotiations which may result in a resolution of this matter
did not require the confidential disclosures made. The information should immediately be
removed from the docket.

Prior to submitting this letter, the undersigned called and has exchanged e-mail
correspondence with Intervenor Plaintiff Luyando’s counsel earlier today requesting that he take
steps to immediately remove the confidential information from the docket for the reasons above.
Intervenor Plaintiff Luyando’s counsel has repeatedly declined, arguing that because the
information regarding settlement was received from Lee Litigation Group (rather than from the
undersigned counsel for Defendants), it is not Rule 408 material.

Defendants will respond under separate cover to Inferyvenor Plaintiff Luyando’s
arguments (presented in Docs. 95 and 96) regarding the possibility of a class settlement, and the
pending requests to not order collective notice at this time. In the interim, however, Defendants
respectfully request that the Court order the Clerk to remove Doc. 95 from the public docket, or
for Plaintiffs’ counsel to do so immediately, and for such further and additional relief as the
Court deems appropriate. Alternatively, we respectfully request a teleconference with the Court
to address this issue as soon as possible.

We thank the Court for its consideration and attention to this matter.
Respectfully submitted,

JACKSON LEWIS P.C.

= M. Kozak

ce: All Counsels of Record (via ECF)

 
